His Honor being of opinion with the petitioner, directed *Page 499 
the tax list to be corrected. From this order the Commissioners appealed.
The facts necessary to an understanding of the points decided, are fully set out in the opinion of the Court.
The plaintiff listed for taxation "$15,000 money on deposit," taking from the bank a certificate of the form following:
                                  THE BANK OF MECKLENBURG,  Charlotte, N.C. ....., 187...
............. has deposited in this office ................. dollars, to the credit of .........., in United States currency, which will be paid to ..........., or ......... ....... order, on the return of this certificate, with interest thereon, at the rate of ...... per centum per annum, if left on deposit not less than thirty days."
The plaintiff subsequently applied to the commissioners to correct her tax list, assigning as the reason that the deposit was made in United States Treasury notes, and National Bank bills, and that they were not subject to taxation by the State.
The amount of the tax was $162, and she asked to have *Page 509 
that amount stricken from the tax list; or, if United States Treasury notes are exempt, and National Bank bills are not, then that $81 shall be stricken from the list.
The commissioners refused to alter the list, and the plaintiff appealed to the Superior Court, and that Court directed the commissioners to correct the list by striking out $162. His Honor holding that neither United States Treasury notes, nor National Bank bills were subject to taxation by the State.
Whether that be so or not, seems not to be necessary to the decision of the case; because it is plain that the plaintiff had neither United States Treasury notes nor National Bank bills "on hand" or "on deposit." It is true, she had deposited $15,000 in bank; but it was not a special deposit, as a package to be kept for her, and returned in kind when called for; if so, the money, the very money deposited, would have remained hers. But it was a general deposit, entered to her "credit," not returnable in kind, but"payable" to her order, with "interest," c., so it would seem that she had no money at all, and ought not to have listed any. But still, having listed it improperly as money, the question remains, must the defendant strike it out? Suppose it was wrong to list it as money, and right to list it as a "credit," and the tax is the same on each, it would seem to be a vain thing to strike it out of one column and put it into another. What the plaintiff desires, and what she asks for is, to have the item of $162 deducted from the aggregate.
If the aggregate is not to be changed, then it makes no difference with her in what columns the items stand. The plaintiff's counsel answers this view by the suggestion that if treated as a credit, she would be entitled to deduct from the amount any debt which she may owe. And that is true. This difficulty might have been avoided if she had alleged in her petition that she was not liable to list it as money, *Page 510 
for the reasons given, nor as a solvent credit, because she was indebted in such a sum. But she makes no such allegation, and therefore we suppose the fact is not so. But still as it seems not to have been considered in this light, either in the Court below, or by the commissioners, or by the plaintiff in her application, she ought to have an opportunity of showing that she does owe debts which ought to be deducted from her "credits."
We think his Honor was in error in holding that the plaintiff's deposit remained her money, either as United States Treasury notes or National Bank bills. And that he ought to have held it to be a "credit," to be listed subject to any debt which the plaintiff owed; and that he ought to have had an inquiry as to that fact. The judgment below is reversed. And if the plaintiff move, the case will be remanded, that the fact of the indebtedness of the plaintiff may be inquired into.
The point most discussed at this bar was whether United States Treasury notes, and National Bank bills were liable to taxation by the State. And, although, as we have seen, it is not necessary to the decision of the case, yet as his Honor's judgment was based upon it, and as it is a matter of general interest, it may be proper that we should express our opinion upon it. It seems to be settled by numerous cases in the United States Supreme Court, cited in plaintiff's brief beginning with McCullock v. The State ofMaryland, that United States Treasury notes cannot be taxed by the State, because they are of the means used for the support and administration of the United States government. And if a State could tax them, then unfriendly States might so tax them as to destroy their usefulness; and in that way, and to that extent, destroy the United States government. And it is equally well settled, that the United States government cannot tax any of the necessary means used to administer the State government. But whether a State can tax *Page 511 
National Bank bills seems to be a debatable question. The case cited against the power of the State to tax is Veazie Bank v. Fenno, 8 Wal. 533. We do not think that case supports the position. It is there decided by a divided Court, that Congress may tax the circulation of banks chartered by the State; and that, although the tax was so heavy — about sixteenper cent. — as to destroy them. It is not pretended that this tax could have been imposed, if the bank had been chartered for the use of the State, and as a means of administering its government. But it is put upon the ground that they are corporations for private profit.
And the power of Congress to tax the circulation of State banks depends upon whether they are for the use of the State government, or for private profit; so the power of the State to tax the circulation of national banks depends upon whether they are for the use of the United States government or for private profit. It is true they are authorized by Congress, as a currency, convenient and useful for circulation; just as State bank bills are authorized by the State. But in neither case have they necessarily any connection with the government. The Act of Congress authorizing National Banks, imposed a tax on their circulation of two per cent. And surely that would not have been done if they had been regarded as a part of the government; as that would have been the same as for the government to tax itself. The truth is that the United States government has no interest in national banks. It authorizes them in order to provide a currency, not for the government, but for the people. And it has the power to regulate and to protect them. To this end it provides for the redemption of their notes, protects them from the imposition of counterfeits and from injurious competition of State banks, by a heavy tax on State bank bills, and no doubt might further protect them by forbidding the State to tax them. But this has not been done, and until it is done, we suppose the State has the *Page 512 
power to tax them. It seems that all that is to be inferred from the decision in Veazie Bank v. Fenno, supra, is not that National Bank bills are exempt, but that Congress has the power to exempt them from State taxation. See Lilly v. Commissioners of Cumberland, at this term,ante, p. 300.
PER CURIAM.                       Order of the Court below reversed.